Title: From James Madison to Louis-André Pichon, 25 March 1802
From: Madison, James
To: Pichon, Louis-André


Department of State March 25th. 1802.
The Secretary of State has laid before the President the note of Mr. Pichon of the 17th. inst. and has the honor to assure him that his communications on the subject of St. Domingo, and the arrival there of an armament from France, have been received with all the interest which the ties of sincere friendship between the United States and the French Republic ought to inspire.
The note of the Secretary of State of Feby. 16. has already explained to Mr. Pichon the principles by which the conduct of the United States would be guided on such an occasion and he is now charged by the President to repeat that those principles will be observed with the most faithful and friendly attention: Mr Pichon will not doubt therefore that the declaration that a revolt exists in St. Domingo against the French Republic, and that all foreign trade with that Island is limited to the two ports of Cape Francois & Port Republicain, will receive from the United States the respect which is due the authority under which it is made, and is understood as subjecting individual citizens to the penalties legally attached to prohibited commerce. This assurance is given with the greater cordiality because it is attended with a confidence that whilst the just expectations of the French Republic will be thus fulfilled on the part of the United States, the rights of their lawful commerce will be no less respected by the authorities & officers of the French Republic; and it is with particular satisfaction that the Secretary is able to acknowledge the force given to this confidence by the friendly sentiments and assurances which have been expressed to the President by the admiral commanding the fleets of the French Republic in the West Indies.
 

   
   Tr (NHi: Livingston Papers); Tr (AAE: Political Correspondence, U.S., 54:264). First Tr sent as enclosure in JM to Livingston, 26 Mar. 1802; docketed, “Red. 2d. June 1802. in letter No. 3. from Sy. of State.” Second Tr in French; enclosed in Pichon to Talleyrand, 11 Germinal an X (1 Apr. 1802).



   
   JM undoubtedly meant his letter to Pichon dated 15 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:469).


